          Case 2:20-cr-00441-CDJ Document 10 Filed 02/11/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         :
                                                 :
                                                 :
               v.                                :    CRIMINAL NUMBER 20-441-1
                                                 :
                                                 :
JOSEPH RUBINO                                    :

                                              ORDER


       AND NOW, this                 day of                  , 2021, the Court being advised that

defense counsel needs additional time to investigate and effectively prepare for trial, and that the

Government has no objection to the defendant's motion, the Court finds that the ends of justice to

be served by granting a continuance in this matter outweigh the public's interest in a speedy trial,

and therefore pursuant to Title 18, United States Code, § 3161(h)(7)(A), (B) and (C), it is hereby

ORDERED that the defendant’s unopposed motion for continuance of trial is GRANTED.

       Trial in this matter shall begin on the          day of                    , 2021.



                                                 BY THE COURT:



                                                 _________________________________________
                                                 THE HONORABLE C. DARNELL, JONES, II
                                                 United States District Court Judge
            Case 2:20-cr-00441-CDJ Document 10 Filed 02/11/21 Page 2 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :
                                               :
                                               :
               v.                              :       CRIMINAL NUMBER 20-441-1
                                               :
                                               :
JOSEPH RUBINO                                  :


      DEFENDANT’S UNOPPOSED MOTION FOR A CONTINUANCE OF TRIAL

       Joseph Rubino, by his attorney, Andrew C. Moon, Assistant Federal Defender, Federal

Community Defender Office for the Eastern District of Pennsylvania, hereby respectfully

requests a continuance of trial in the above captioned case. In support of this request, it is stated:

       1.      On December 1, 2020, Joseph Rubino was indicted by a federal grand jury

charging the defendant with one count of unlawful possession and transfer of a machine gun in

violation of 18 U.S.C. § 922 (g); one count of unlawful transfer of a firearm in violation of 26

U.S.C. § 5861 (e) and 26 U.S.C. § 5871.

       2.      On December 15, 2020, Mr. Rubino was arraigned before the Honorable Richard

A. Lloret and entered a plea of not guilty on all counts.

       3.      Mr. Rubino’s speedy trial clock expires on February 25, 2021.

       4.      Additional time is requested to conduct further investigation. In addition, the

parties are attempting to resolve this case without a trial and request additional time to negotiate

a non-trial disposition. A continuance of not less than sixty (60) days is respectfully requested.

       5.      On January 15, 2021, Chief Judge Sánchez issued the eighth Standing Order

providing that, as a result of the emergency presented by COVID-19, all civil and criminal jury
            Case 2:20-cr-00441-CDJ Document 10 Filed 02/11/21 Page 3 of 4




trials scheduled to begin in the Eastern District of Pennsylvania on or before February 15, 2021,

are continued pending further court order.

       6.      Counsel undersigned reviewed Mr. Rubino’s speedy trial rights with him and he

verbally consented to a continuance

       7.      Under the Speedy Trial Act, Title 18 U.S.C. § 3161(h)(7)(A), (B) and

(C), the period of delay resulting from a continuance is excludable where granting the

continuance serves the ends of justice and outweighs the best interest of the public and the

defendant in a speedy trial.

       8.      Failure to grant this request for a continuance would result in a miscarriage of

justice, 18 U.S.C. § 3161(h)(7)(B)(I).

       9.      Failure to grant the continuance would deny counsel for the defendant the

reasonable time necessary for preparing effectively to represent this defendant in this matter.

       10.     Failure to grant this continuance will also deny counsel for the defendant the

opportunity to explore a non-trial disposition of this matter with the government.

       11.     Francis A. Weber, Assistant United States Attorney has advised counsel that he

has no objection to this request.

       WHEREFORE, for the foregoing reasons, the defense respectfully requests that this

motion be granted and the trial be continued for not less than sixty (60) days.


                                                     Respectfully submitted,


                                                     /s/ Andrew C. Moon
                                                     ANDREW C. MOON
                                                     Assistant Federal Defender




                                                 2
          Case 2:20-cr-00441-CDJ Document 10 Filed 02/11/21 Page 4 of 4




                                CERTIFICATE OF SERVICE


       I, Andrew C. Moon, Assistant Federal Defender, Federal Community Defender Office for

the Eastern District of Pennsylvania, hereby certify that I have filed and served a copy of

Defendant’s Unopposed Motion for a Continuance of Trial, through the Eastern District Clerk’s

Office Electronic Case Filing System (“ECF”) and/or by electronic mail upon, Francis A. Weber,

Assistant United States Attorney, United States Attorney’s Office, 615 Chestnut Street, Suite

1250, Philadelphia, Pennsylvania 19106.




                                                     /s/ Andrew C. Moon
                                                     ANDREW C. MOON
                                                     Assistant Federal Defender


DATE: February 11, 2021
